IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHRISTINE M. THIERRY,                       : No. 183 MAL 2022
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
ANN YAMULLA,                                :
                                            :
                   Respondent               :


                                     ORDER



PER CURIAM

     AND NOW, this 19th day of September, 2022, the Petition for Allowance of Appeal

is DENIED.